     Case 1:20-cr-00181-DAD-BAM Document 55 Filed 08/17/21 Page 1 of 3

                                                                          (SPACE BELOW FOR FILING STAMP ONLY)
 1   MARK W. COLEMAN #117306
     NUTTALL & COLEMAN
 2   2333 MERCED STREET
     FRESNO, CALIFORNIA 93721
 3   PHONE (559) 233-2900
     FAX (559) 485-3852
     mcoleman@nuttallcoleman.com
 4

 5
     ATTORNEYS FOR    Defendant,
 6                    DILLON JOHNSON

 7

 8                                 UNITED STATES DISTRICT COUNT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                       Case No: 1:20-CR-00181-DAD-BAM
11
                     Plaintiffs,
12                                                          STIPULATION TO MODIFY
13           v.                                             CONDITIONS OF RELEASE
                                                                     AND
14   DILLON JOHNSON,                                                ORDER

15                   Defendant.

16

17
             TO:     THE HONORABLE MAGISTRATE JUDGE SHEILA K. OBERTO, AND TO
18
     THE UNITED STATES ATTORNEY AND HIS REPRESENTATIVE, ASSISTANT UNITED
19
     STATES ATTORNEY, JUSTIN GILIO:
20
             Defendant, DILLON JOHNSON, by and through his counsel, MARK W. COLEMAN, of
21
     NUTTALL & COLEMAN, hereby applies for an Order modifying his conditions of release.
22

23   Specifically, Mr. Johnson requests an order amending his curfew to the hours of 9:30 p.m. and

24   5:00 a.m., daily.

25           Currently Defendant, DILLON JOHNSON, is on pretrial release on a secured bond of

26   $9,000.00, ordered home detention, and location monitoring.
27

28
                                                 1
     Case 1:20-cr-00181-DAD-BAM Document 55 Filed 08/17/21 Page 2 of 3


 1           Mr. Johnson is requesting that the court allow him to change the hours of his curfew

 2   since he is working with his grandfather on the family farm and is desirous of starting early in
 3   the morning and working later at night. During the summer hours, farm work starts as early as
 4
     5:30 a.m., then a break is taken in the middle of the day when it is hottest, and the work resumes
 5
     in the late evening. Mr. Johnson continues to reside with Paula Duclo, his grandmother, and
 6
     third-party custodian.
 7
             Counsel has communicated with Pre-Trial Services Officer, Renee Basturo, with respect
 8
     to this request.
 9
             Counsel has communicated with Assistant United States Attorney Justin Gilio who has
10

11   no objection to allowing the Defendant have curfew from 9:30 p.m. to 5:00 a.m.

12           IT IS SO STIPULATED.

13
     Dated: August 16, 2021.              Respectfully Submitted,
14
                                          NUTTALL & COLEMAN
15                                        /s/ Mark W. Coleman
16                                        MARK W. COLEMAN
                                          Attorney for Defendant,
                                          DILLON JOHNSON
17

18   Dated: August 16, 2021.              UNITED STATES ATTORNEY’S OFFICE

19                                        /s/ Justin Gilio

20                                        JUSTIN GILIO
                                          Assistant U.S. Attorney
21

22

23

24

25

26

27

28
                                                     2
     Case 1:20-cr-00181-DAD-BAM Document 55 Filed 08/17/21 Page 3 of 3


 1                                          ORDER

 2          GOOD CAUSE APPEARING THEREFORE,

 3          IT IS HEREBY ORDERED that Defendant, DILLON JOHNSON’S custody status is

 4   changed from home detention to curfew from 9:30 p.m. to 5:00 a.m. All other orders shall
 5   remain in place.
 6

 7
     IT IS SO ORDERED.
 8
        Dated:     August 17, 2021                      /s/ Barbara   A. McAuliffe       _
 9
                                                    UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3
